


SECOND AMENDMENT TO OPTION AGREEMENT
 
This Second Amendment to Option Agreement (herein called the “Second Amendment”)
is made and entered into on this 20th day of October, 2013, but effective for
all purposes as of the Effective Time (as such term is defined in the Option
Agreement), by and between Texas Vanguard Oil Company, a Texas corporation
(herein called “TVOC”), and Trivista Energy LLC, a Texas limited liability
company (herein called “Trivista”), upon the terms and conditions set forth
herein.  TVOC and Trivista are individually referred to herein each,
individually, as a “Party” and collectively as the “Parties”.
 
WHEREAS, the Parties entered into that certain Option Agreement dated effective
as of 12:01 a.m. local time in Austin, Texas on September 13, 2013 (the “Option
Agreement”), pursuant to which the Trivista was granted the option to purchase
certain Option Assets (as more particularly defined in the Option Agreement)
owned by TVOC; and
 
WHEREAS, Parties entered into that certain First Amendment to the Option
Agreement dated October 13, 2013 (the “First Amendment”), pursuant to which
Trivista exercised the Option and was given an extension of the Option Closing
Date as defined therein;
 
WHEREAS, the First Amendment contemplated further amendment of the Option
Agreement prior to the Option Closing Date to add as an Exhibit to the Option
Agreement a list of the Option Assets which are known at that time to be subject
to Required Consent along with the Allocated Value for each Option Asset known
at that time to be subject to same;
 
WHEREAS, the Parties desire to further amend the Option Agreement in accordance
with the terms and conditions set forth herein to provide for the addition of
such Exhibit; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby further amend the Option
Agreement as follows:
 
1. Exhibits 1 and 2.  Attached to this Second Amendment are Exhibits 1 and 2 to
the Option Agreement, which are hereby incorporated into and are made a part of
the Option Agreement and which assign Allocated Values to each Option Asset
which has been identified by the Parties to date that is subject to any Required
Consent. Exhibit 1 indicates all Option Assets which have been identified to
date that are subject to oil and gas leasehold consents to assign and the
Allocated Value assigned to each such Option Asset. Exhibit 2 indicates all
Option Assets which have been identified to date that are subject to joint
operating agreements containing preferential rights to purchase rights and the
Allocated Value assigned to each such Option Asset.
 
2. Amendment Compliance.  The Parties acknowledge that this Second Amendment
complies with the requirements to alter or amend the Option Agreement, as stated
in Section 8(i) of the Option Agreement.
 
3. Survival. The Parties hereby acknowledge and agree that the amendments and
alterations to the Option Agreement contained in this Second Amendment shall
survive the Option Closing indefinitely.
 
 
 

--------------------------------------------------------------------------------

 
4. Entire Agreement.  The Option Agreement, as further amended hereby, the
Assignment and the other documents executed, and to be executed, under the
Option Agreement, as further amended hereby, and the exhibits and schedules
thereto constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof, and there are no other agreements,
understandings, warranties or representations except as set forth herein and
therein.  In the event of a conflict between the terms of this Second Amendment
and the terms of the Option Agreement, the terms of this Second Amendment shall
control.  Any capitalized terms used herein but not defined shall have the
meaning ascribed to such terms in the Option Agreement.
 
5. References.  All references to the Option Agreement contained in this Second
Amendment shall be considered to be references to the Option Agreement as
modified by the First Amendment and this Second Amendment, and, except as
modified hereby or thereby, the Option Agreement shall remain in full force and
effect.
 
6. Counterparts; Execution.  This Second Amendment may be executed in multiple
counterparts, each of which will be an original instrument, but all of which
will constitute one amendment.  The execution and delivery of this Second
Amendment by any Party may be evidenced by facsimile or other electronic
transmission (including scanned documents delivered by email), which shall be
binding upon all Parties.
 
7. Ratification.  The Option Agreement, as amended herein, is ratified and
confirmed
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW].
 

Page 2 of 2 to Second Amendment to Option Agreement By and Between
Texas Vanguard Oil Company and Trivista Energy LLC
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been signed by each of the Parties
as of the date first above written, but in each case effective as of the
Effective Time.
 
            

TVOC:    Texas Vanguard Oil Company  
By:
/s/ Linda Watson
Name:
Linda Watson
Title:
Chairman



     



 TRIVISTA:  
Trivista Energy LLC
 
 
 
By:
/s/ Mark Roach
Name:
Mark Roach
Title:
President




Signature Page to Second Amendment to Option Agreement


 
 

--------------------------------------------------------------------------------

 
